ORDER
It having come to the attention of the Court that the above-entitled defendant was found by the Trial Court at Window Rock, Arizona to be guilty of Assault and Battery, in violation of Section 272, Title 17, of the Navajo Tribal Code January 7, 1971 and sentenced to 3 months or 90 days Probation Case No. WR-272-3420-70.
That on April the 7th, 1972, the Prosecutor signed a complaint charging the Defendant with Violation of his Probation in Violation of Section 909 (b), Title 7, Navajo Tribal Code. That Defendant was found guilty of violating Ms Probation Pledge by not reporting to the Clerk of Court as commanded in the Probation Pledge, No. WR1-909-680-71 and was sentenced to twenty days in jail or pay a fine of $2,00 per day for each day not served.
This matter ordinarily would come to this Court on a request for appeals; however, this Court now has knowledge of the two cases and finds that improper sentences were imposed in both cases.
This Court under authority of Section 173, Title 7, Navajo Tribal Code.
*23ORDERS and directs as follows:
1. Case No, WR-272-3420-70 - Disposition No. 28573
2. Case No. WR1-909-680-71 - Disposition No. 34735
Are vacated, set aside and held for naught.
IT IS FURTHER ORDERED
1. That any or all fines collected from the Defendant be returned to him through the Trial Court and that a copy of this order be given, to the Controller, the Trial Court, the Prosecutor and the Defendant.
2. That the Clerk of this Court assign an appellate number to this order and maintain in the Record of the Court of Appeals.
IT IS SO ORDERED.
Dated this 29th day of June, 1971.
hi Virgil L. Kirk, Sr. Chief Justice Navajo Nation